Title: From George Washington to Samuel Chase, 27 April 1778
From: Washington, George
To: Chase, Samuel



Dear Sir,
[Valley Forge, 27 April 1778]

Your favour of the 20th instant, I have received—The practice of seizing & confining the friends to America in the civil line, however barbarous it may be is a favourite engine of policy with the enemy;

from which, I believe it will not be easy to make them depart. Their object is to deter men from taking an active and leading part in our governments; the firm establishment of which they foresee will be fatal to their views. Whether the measure, of seizing their friends with us, to redeem ours in their power would put a stop to the practice is extremely doubtful—There are few persons among us, whom they esteem of sufficient consequence—to desist on their account, from any thing which they look upon, as advancive of their interest.
With respect to Mr Bedford, if the exchange you mention was under my direction I should chearfully consent to its taking place. But Mr Cook is not, that I know of, a military prisoner; consequently not subject to my disposal. I apprehend he must be a prisoner to this state—and therefore it lies with them to determine whether he shall be exchanged for Mr Bedford. I am with real esteem and regard Dr Sir Your most Obedt servt.
